The opinion of the court was delivered by
Bennett, J.
There is but a single question arising in this bill of exceptions.
*555The defendant’s evidence tended to show, that the note was executed by the defendant to one Albert Herbert, payable to the defendant’s own order. The note was payable on demand; and the evidence offered and rejected were the declarations of Herbert made some five months after the date of the note. There was no evidence to show that the note was then in the hands of Herbert, or at what time it was endorsed by him.
The legal presumption is, that the note was endorsed while cur-. rent, unless evidence is given showing the time. Herbert’s admissions then, made after he is supposed to have parted with the' note, were properly rejected.
The judgment of the County Court is affirmed.